Title: Cash Accounts, October 1767
From: Washington, George
To: 



[October 1767]



Cash


Octr 2—
To Do [cash] recd for 12 lb. Hemp
£ 0. 5. 0


9—
To do of Captn Darrell to pay into the Treasury
85. 6.11



To Do won at a horse Race
0. 3. 6


15—
To Do of Colo. [George William] Fairfax by Mr Jos. Lane
20. 0. 0


Contra


Octr 2—
By Wm Hunt in full for Ditching
3.16. 6


7—
By Cash pd Jno. Prescot Balle
3.12. 6



By Charity
0. 5. 0


9—
By Mrs Cleveland for her trouble of keepg Ho. while we were at the Springs in Augt
1.16. 0


10—
By Lund Washington to be Acct. for
15. 0. 0



By Exps. in bringg a horse from Springs
0. 6. 0



By Bryan Allison’s Acct
2. 1. 6


11—
By Ferriages &ca at Ledlars
0.13.10


13—
By Do at Nomony
0. 2.10


16—
By Henry Self for Negro Woman Sarah
40. 0. 0



By 12 Water plates
4. 2. 6


19—
By Negroes ferriages 2/6. Servts 5/
0. 7. 6



By Ferriage at Russes 6/—Servts 2/
0. 8. 0



By Exps. at Evans’s 9/6—Ferriages at [William] Frazers 3/
0.12. 6


20—
By Do at West point 4/6. ferrymen 1/9
0. 6. 3



By Subscribtion for the Octr Purse 1767 pd An: Hay
1. 0. 0








26—
By Coachman 1/3. Servt 4/6—Do 3/3
0. 9. 0


28—
By Benja. Herndon for a Horse for Carolina Pl[antatio]n
3. 4. 0



By Cash pd the Treasury for Mr. S: Darrell
85. 6.11



By Washing 3/—Sho[ein]g horse 2/6
0. 5. 6


